DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 1-12 are allowable. Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions; I.    Claims 1-12, drawn to an apparatus comprising: a first circuit comprising differential symmetric band extension circuitry; and a second circuit coupled to said first circuit and comprising coupled inductor coils configured to convert between differential and single-ended signal formats, classified in class 455, subclass 333 (H03D7/125, H03D7/1433, H03B1/1441, H04B1/28, H04B1/30); II.    Claims 13-20, drawn to a method of converting between differential and single-ended signals using a balun comprising the steps of: sizing coupled inductor coils of said balun to achieve a predetermined phase/amplitude balance at a high end of a predefined frequency band; and configuring a differential shunt inductor and alternating current (AC) coupling capacitors at a differential side of said coupled inductor coils to extend a low frequency response of said balun, classified in class 343, subclass 725 (HOI Q21/00, H01Q21/08) as set forth in the Office action mailed on 08/20/2020, is hereby withdrawn and claims 1-12 and 13-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
2.           Claims 1-7, 9-15, 17-22 are allowed as applicant’s remarks on pages 12-17, filed 03/16/2021.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649